      Case: 1:20-cv-03526 Document #: 6 Filed: 06/23/20 Page 1 of 1 PageID #:16


                      U.S. District Gourt for the ilorthern District Of lllinois
                                                                                                 FI LED
                                    Attorney Appearanee Form
                                                                                                   JUN 232rJ20w

Case Tiue: LAUFER v. vFtA.tDHAM                 coRP       Case Number:       1:20+v{#-:il3"r8r"-[?:?X-,

An appenanoe is hereby fibd by the urdersigned                    a   afiomey   br:     P\a,[..J=^Rf,

Attomey name (type or             pint): l%t""*              € - L<---r( n
Firm:    L.d o€F€ ,? fl^tn=rF 6' L-e,..'i-
street address: 6>rt o \4 O'rd^'v^l
                                      t'"[ ft^:t'-St
city/s tatetzip: flx:zk"/ Ttv 6o a2
                                    1

Bar tD   Number: )U+61 L 0
(See item   3   in insbuctions)

                               [*St' Q L^+' *^]*\ ' tjr*
ErmilAddress:          *ob.tt-
Are you acting as lead counse! in this case?                                    t] Yes trNo
Are )ou acting as local counsel in this case?                                  trYes trNo
Are you a member of the m,rrts trialba{?
                                                              ffiYes t] No
lf &ls case reaches tial, will yan act as the tiral aftomey?
                                                              fl Ves El *o
lf this is a criminal case, check your stiatus.
                                                     n Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                           Federal Defender
                                                                                 Panel Attorney
                                                                      [CJA
ln order to appear before this Court an attomey must eiher be a member in good standirp of this Cotrfs
general bar or be granted leave to     qW    pro he vi@ 6 prwided for by locd ruhs 83.12 through 83.14.
I decbre under penalty of periury fitat the furegoing b tue and conect. Under 28 U.S.C.S1746, thb
statement under pedury has the same force and efbct as a swom statement made under oath.

Executed        uh b4Z;79
Attomey siignaturHi
                                  (UE€"ffinic   signature if the appearan@ fwnr is fihd etecf;ronically.)
